                      Case 1:19-cv-08694-VM Document 20 Filed 09/24/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


                    DONALD J. TRUMP,                           )
                             Plaintiff                         )
                                v.                             )      Case No.     1:19-cv-08694 (VM)
   CYRUS R. VANCE, JR. and MAZARS USA, LLP,                    )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant Mazars USA LLP                                                                                     .


Date:          09/24/2019                                                             /s/ Nicholas R. Tambone
                                                                                         Attorney’s signature


                                                                              Nicholas R. Tambone, Bar No. NT1032
                                                                                     Printed name and bar number
                                                                                        Blank Rome LLP
                                                                                   1271 Avenue of the Americas
                                                                                      New York, NY 10020

                                                                                               Address

                                                                                   NTambone@BlankRome.com
                                                                                            E-mail address

                                                                                          (212) 885-5120
                                                                                          Telephone number

                                                                                          (917) 332-3023
                                                                                             FAX number
